Citation Nr: 1337913	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  05-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1971, including service in the Republic of Vietnam from April 1969 to April 1970.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).  In July 2008, the Board issued a decision that denied service connection for the cause of the Veteran's death.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in January 2011 issued a Memorandum Decision vacating the Board's July 2004 decision and remanding the matter for proceedings in accordance with the Memorandum Decision.  The Board then remanded the issue in December 2011, November 2012, and May 2013.  The matter is now again before the Board for adjudication. 


FINDINGS OF FACT

1.  A September 2000 certificate of death indicates that the Veteran died in September 2000 at the age of 50.  The certificate of death lists the immediate cause of death as metastatic gastroesophageal carcinoma. 

2.  At the time of the Veteran's death, service connection was in effect for ruptured tympanic membrane, right ear, and for residuals of shell fragment wounds to the right upper extremity, with retained foreign body in right hand. 

3.  The medical evidence of record does not show that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, prior to an August 2013 readjudication of the claim, letters dated in July 2004, May 2007, and December 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491   (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained several medical opinions related to the cause of the Veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although the April 2008, January 2012, and January 2013 opinions were all inadequate for appellate purposes, a new opinion was obtained in June 2013, with an addendum obtained in July 2013.  Neither the appellant, nor her representative, have indicated that the opinion provided was inadequate.  The Board finds that the evidence of record is adequate to proceed with appellate review.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

Historically, the Veteran served on active duty in the Army from October 1968 to October 1971, including service in the Republic of Vietnam from April 1969 to April 1970.  The Veteran died in September 2000 at the age of 50.  The certificate of death lists the immediate cause of death as metastatic gastroesophageal carcinoma. 

Originally, the appellant claimed that the cause of the Veteran's death was related to his active military service in that she claimed that his inservice exposure to herbicide agents, including Agent Orange, resulted in his fatal condition.  The Board, in July 2008, denied this claim.  The appellant appealed the Board's decision to the Court.  In January 2011, the Court issued a Memorandum Decision affirming the Board's decision in part and vacating and remanding the decision in part.  In particular, the Court affirmed that part of the Board's decision that denied service connection for metastatic gastroesophageal carcinoma on a presumptive basis, to include as due to exposure to Agent Orange, and set aside that part of the Board's decision which determined that the Veteran's fatal cancer was not related to service on a direct basis.  Thus, the decision below does not consider this claim on a presumptive basis; rather, the analysis is limited to entitlement to service connection for the cause of the Veteran's death on a direct and secondary basis.

At the time of the Veteran's death, service connection was in effect for ruptured tympanic membrane, right ear, and for residuals of shell fragment wounds to the right upper extremity, with retained foreign body in right hand.  These conditions had each been assigned a noncompensable evaluation since their initial grant of service connection in October 1971. 

The Veteran's service medical records are negative for any diagnosis of metastatic gastroesophageal carcinoma.  The report of his separation examination, performed in June 1971, noted that his lungs, chest, and abdomen were normal. 

The first post service evidence of adenocarcinoma involving the duodenum, stomach, and esophagus was in December 1999, more than twenty-eight years following the Veteran's separation from active service.  A hospitalization report dated in December 1999 noted the Veteran's history of an inability to swallow, vomiting, and weight loss for the past six to eight weeks.  An upper gastrointestinal series performed in December 1999, revealed diffuse changes involving the distal esophagus and the stomach, compatible with the diagnosis of gastric carcinoma; and involvement of the second and third portions of the duodenum.  Endoscopic mucosal biopsy revealed invasive adenocarcinoma of the stomach.  The Veteran died nine months later due to metastatic gastroesophageal carcinoma.

An opinion letter, dated in December 2004, was received from J. Smallwood, M.D. Dr. Smallwood indicated that he had treated the Veteran from January 2000 through September 2000.  He indicated that the Veteran was diagnosed in January 2000 with an advanced, incurable malignancy (adenocarcinoma) of the gastro-esophageal junction which prevented swallowing, causing pain and weight loss.  The Veteran subsequently passed away in September 2000 as a consequence of this advanced cancer.  The report noted that the Veteran had served during the Vietnam War and had been exposed to potentially carcinogenic substances such as Agent Orange.  Dr. Smallwood then opined that "[d]ue to the patient's unusually young age for the development of malignancy and lack of other predisposing factors it is quite likely that this toxin exposure may have predisposed him to his disease and subsequently death."  The Board assigns very little probative value to the opinion submitted by Dr. Smallwood.  Specifically, the medical opinion is couched in terms which are simply too speculative to be of any significant value.  Specifically, the opinion states that it was "quite likely that" the Veteran's in-service herbicide exposure "may have predisposed" him to his disease and subsequent death.  A medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a causal relationship.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis implies he may not have been showing symptoms and therefore deemed speculative).  The Board also notes that while Dr. Smallwood was the Veteran's treating physician, it is unclear what if any records he may have reviewed in rendering his opinion.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (declining to adapt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.).  Other than his in-service exposure to herbicides during the Vietnam War, the opinion letter was completely silent as to the Veteran's medical history before January 2000.  Finally, Dr. Smallwood did not provide any basis or cite any authority or medical literature in support of the opinion he offered.  For these reasons, Dr. Smallwood's opinion is inadequate for appellate review. 

In April 2008, J. Lichy, M.D., Ph.D., Chief, Pathology and Laboratory Medicine, VA Medical Center in Washington, D.C. submitted an opinion into the record.  The report discussed the Veteran's in-service herbicide exposure and the likelihood that his fatal cancer was caused by herbicide exposure.  In January 2012, Dr. Lichy submitted an addendum opinion, in which he opined that the probability that the clinical onset of the Veteran's cancer was during his period of active duty or within one year of discharge was less than 50 percent.  Dr. Lichy went on to state that the probability that the Veteran's cancer was related to exposure to herbicides was less than 50 percent, and that the probability that a service-connected disorder contributed to cause the Veteran's death was less than 50 percent.  This opinion is inadequate for appellate purposes, because no rationale was provided for any opinion expressed.  

In January 2012, a VA physician reviewed the Veteran's claims file and submitted an opinion.  The VA physician concluded that the Veteran's fatal cancer was "less likely than not" incurred in or caused by an in-service injury, event or illness.  The physician explained that the Veteran was service-connected for a scar and perforated eardrum and that "there is absolutely no medical evidence that shows any type of connection between a perforated ear drum, a scar, and gastroesophageal cancer."  The physician went on to state that "gastroesophageal cancer can be caused by several factors, including genetics, smoking history, alcohol history, longstanding [gastroesophageal reflux disease], corrosive injuries such as swallowing acids or alkalines.  None of these factors are aggravated by a scar or perforated eardrum."  For these reasons, the VA physician concluded that that Veteran died from gastroesophageal cancer solely.  While this opinion provides a rationale for the finding related to secondary service connection, it is inadequate with regard to direct service connection because the physician provided no rationale to support the conclusion provided that it is "less likely than not" that the Veteran's cancer was caused by an in-service injury, event, or illness.  The physician also failed to discuss whether the Veteran had any of the predisposing factors discussed as potential causes for gastroesophageal cancer, or whether the Veteran's service-connected disabilities caused or aggravated the fatal metastatic gastroesophageal carcinoma.  

A VA medical opinion report from a different physician was added to the claims file in June 2013.  This report was, however, entirely duplicative of the January 2012 report.  Therefore, a second addendum opinion was obtained in July 2013 from J.W. Murray, M.D.  Dr. Murray reviewed the Veteran's claims file and accurately summarized the Veteran's medical history.  Dr. Murray acknowledged the 2004 statement from Dr. Smallwood, including the opinion that the Veteran's cancer was due to herbicide exposure on the basis that the Veteran had no other predisposing factors and that the Veteran developed this cancer at such a young age.  Dr. Murray noted that on evaluation in December 1999, the Veteran's medical history was summarized and included a history of lupus since 1985, a history of shrapnel removal, an allergy to shellfish, and a history of  smoking.  There was no reported history of illicit drug or alcohol use, no history of longstanding gastroesophageal reflux disease, no family history of cancer, and no history of corrosive injuries.  Thus, Dr. Murray concluded that the only predisposing factor for esophageal cancer that the Veteran had during his lifetime was a smoking history, which ended twenty years prior to his death.  Dr. Murray also cited medical evidence showing that cancer such as that experienced by the Veteran has an average age of onset as early as age 50.  The Veteran was 49 years of age when diagnosed, which Dr. Murray noted as "only slightly young for gastric carcinoma to be diagnosed."  Dr. Murray's opinion considered the Veteran's pertinent medical history and provided a conclusion based upon a stated rationale.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  In weighing the evidence of record in this case, the Board finds the January 2012 opinion to be the most probative evidence of record related to whether the Veteran's service-connected disabilities caused his death, and the July 2013 opinion from Dr. Murray to be the most probative evidence of record as to the issue of whether the Veteran's cause of death was directly related to his military service.

Thus, when examined as a whole, the evidence establishes that the Veteran was initially diagnosed with his fatal gastroesophageal carcinoma in December 1999 at the age of 49, over twenty-eight years after his discharge from the service.  There is no evidence to suggest that this Veteran's cancer initially manifested during his active service or that it was otherwise caused by any aspect of his active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, as noted by the appellant's representative, the Veteran was treated for lupus during his lifetime, and this condition is a presumptive disorder resulting from exposure to herbicides pursuant to 38 C.F.R. § 3.309(a).  Nevertheless, there is no medical evidence of record that finds that the Veteran's lupus or his service-connected disorders caused or contributed substantially or materially to the Veteran's fatal disease process.  Accordingly, there is no probative evidence of record linking the Veteran's fatal disease process to his active duty service or to a service-connected disorder. 

Although the appellant believes that the cause of the Veteran's death was related to military service or to his service-connected disabilities, this belief is not competent evidence of an actual causation.  Medical diagnosis and causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the appellant is not competent to make a determination that the cause of the Veteran's death was related to military service or to any service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In the absence of competent medical evidence that the Veteran's fatal gastroesophageal carcinoma was incurred in or aggravated by his active military service, or was caused or aggravated by his service-connected ruptured tympanic membrane, right ear, or his residuals of shell fragment wounds to the right upper extremity, with retained foreign body in right hand, the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


